Citation Nr: 1614344	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral ptergium.

2.  Entitlement to service connection for bilateral ptergium.

3.  Entitlement to service connection for bilateral macular degeneration. 

4.  Entitlement to an initial increased rating in excess of 10 percent for coronary artery disease (CAD).

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1968.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from September 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his June 2014 and October 2015 appeal forms, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, he cancelled his hearing request in March 2016.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

Of note, the issue of entitlement to a total disability rating based on individual unemployability was also on appeal; however, that issue was granted by the RO in November 2015 and is therefore no longer before the Board.

The issues of entitlement to service connection for bilateral ptergium, bilateral macular degeneration and entitlement to increased ratings for coronary artery disease and posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO declined to reopen a final, February 2003, rating decision which denied service connection for bilateral ptergium; the Veteran did not appeal that decision or submit material evidence within the year following October 2008 notification of that decision.
	
2.  Evidence associated with the claims file since the October 2008 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral ptergium.


CONCLUSIONS OF LAW

1.  The October 2008 RO decision, which denied the Veteran's claim of service connection for bilateral ptergium, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral ptergium.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision to reopen the previously denied claim for service connection for bilateral ptergium, further assistance is unnecessary to aid the Veteran in substantiating the claim.

II.  Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for bilateral ptergium.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for bilateral ptergium has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).
 
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO originally denied the Veteran's claim for service connection for bilateral ptergium in a February 2003 rating decision, because the condition was found to be neither incurred in or caused by service.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran sought to reopen his previously denied claim and the RO declined to reopen it in October 2008.  The Veteran was notified of the RO's decisions, and he did not appeal.  The RO's 2008 decision became the last final decision of record on the issue.  38 C.F.R. §§ 3.104, 20.1103.

At the time of the October 2008 rating decision, the evidence of record included the Veteran's service treatment records, post service treatment records from  the Northport VA medical center and VA examinations dated in February 1999 and February 2003, as well as statements in support of the Veteran's claim.  

Subsequent to the October 2008 rating decision, the Veteran has submitted a claim for service connection for an eye condition as due to his service-connected diabetes mellitus, type II, in March 2011.  Additionally, new VA medical center treatment notes which include treatment for decreased eyesight and eye symptoms have been added to the claims file since the October 2008 rating decision as has a May 2013 VA examination for eye conditions.  

These additional records  received since the RO's 2008 rating decision relate to an unestablished fact (whether there is a relationship between a compensable eye disability and service), and that is necessary to substantiate the claim.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for bilateral ptergium.  See Shade, 24 Vet. App. 110.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of bilateral ptergium is reopened.  38 C.F.R. § 3.156.  For reasons described below, however, a remand is required before a final decision is made.


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral ptergium, and the claim is reopened; to this extent only, the appeal is granted.







REMAND

Initially the claims file indicates that additional treatment records may be available.  

The claims file includes multiple VA medical center treatment records which note that that scanned documents are available on Veterans Health Information Systems and Technology Architecture (VISTA) system.  On remand, any and all documents in the VISTA system must be directly uploaded into the Veteran's claims file.  

Further, the claims file includes an October 2015 statement from the Veteran that he would be undergoing a new stress test which would show deterioration of his coronary artery disease.  Also, the claims file includes an October 2015 VA medical center treatment record which notes that the Veteran was treated following a suicide attempt in September 2015 at the CVPH Medical Center.  While a "discharge packet" is of record from CVPH, additional treatment records from this facility may be available.  Finally, the Veteran is shown to have been approved for fee-based treatment at the private facility the Eye Care for the Adirondacks.  

As such records may better inform the Board in its determinations, the Veteran should be contacted to obtain authorization to obtain and associate them with the claims file.  

Regarding the Veteran's reopened claim for service connection for bilateral ptergium and his claim for service connection for bilateral macular degeneration, the Veteran was afforded a VA examination in order to determine whether there was a relationship between the Veteran's service-connected diabetes mellitus, type II and his macular degeneration in May 2013.  

Regrettably, while the Veteran was provided with a complete eye examination, the examiner only concluded that the Veteran's macular degeneration was not due to or the result of his diabetes as the two were entirely different diseases.  In his findings, however, the VA examiner did not note whether any other eye disability, to include ptergium, was related to the Veteran's diabetes mellitus, nor did the examiner opine as to whether diabetes mellitus aggravated an eye condition.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new VA examination is in order.

The Veteran was last afforded a VA examination to address the severity of his service-connected PTSD in April 2011.  Subsequent treatment records indicate that the Veteran's symptoms have increased since that time, notably the evidence of record demonstrates that the Veteran was hospitalized for a suicidal gesture in September 2015. 

A new examination is necessary to decide the claim.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the claim is remanded to afford the Veteran a new VA examination for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Upload any and all treatment records from the VISTA display imaging system into VBMS.

2.  Contact the Veteran and ask him to provide or identify any relevant non-VA medical records that are not already of record, including from the Eye Center of the Adirondacks, and CVPH Medical Center.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims. Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo a VA eye examination to determine whether he has a current eye disability, to include ptergium and macular degeneration, that is related to service or is caused or aggravated by his service-connected Type II diabetes mellitus.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail. 

a) Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the eyes.

(b) For each diagnosis rendered, the examiner should provide an opinion as to whether such disability is a congenital defect or a congenital disease.

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

(c) For each disability that is determined to be a congenital or developmental defect, the examiner should provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) subject to a superimposed disease or injury during the Veteran's military service.

(d) For each disability that is determined to be a congenital disease, the examiner should provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) that the congenital disease was "aggravated" during service, i.e., whether it underwent a permanent worsening in severity.

(e) For each diagnosis that is not determined to be either a congenital defect or congenital disease, the examiner should provide a medical opinion as to whether it was at least as likely as not (a 50 percent or greater probability)  that the diagnosed eye disability is causally or etiologically related to his military service.  

(f) As to each eye disability identified, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent or  greater probability) that the Veteran's service-connected Type II diabetes mellitus caused or aggravated (permanent worsening not due to natural progress) the claimed eye disability, to include macular degeneration and ptergium.  If aggravation of an eye disability by the service-connected Type II diabetes mellitus is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contention that his claimed eye disability is related to his diabetes mellitus.  

Any medical literature should be cited in the report, as well as medical findings in the record where appropriate.  A complete rationale should be provided for any opinion expressed.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  All subjective complaints and objective symptoms should be noted, and a multi-axial diagnosis must be rendered.  The examiner must discuss this diagnosis in terms of overall social and occupational impairment.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


